Title: From Thomas Jefferson to James Currie, 1 May 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia May 1. 1791.

This will be delivered you by Mr. Cassinove a gentleman from Holland of distinction, wealth and merit. An acquaintance of a year’s standing enables me to bear particular testimony to his worth as a man, and his talents as a man of business. Desirous that strangers of note should have opportunities of knowing the real character of my countrymen which I know will not suffer on the whole when  compared with any others, I take the liberty of asking your attentions to him, and that you will be so good as to make him known to others whose acquaintance may be agreeable to him. I am with great & sincere esteem Dear Sir Your friend & servt,

Th: Jefferson

